DETAILED ACTION
	This Office Action is in response to an Application, filed 19 October 2020, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This Application is a Continuation of application 16016430, filed 22 June 2018, now US Patent #10812353, which claims priority from provisional application 62524979, filed 26 June 2017. 

Terminal Disclaimer
The terminal disclaimer filed on 16 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10812353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:
“A method of aggregate network traffic monitoring, the method including: 
monitoring, using a proxy, network traffic between an organization network and an external network and collecting data volume statistics for interactions between endpoints inside the organization network with data sources outside the organization network; 
labelling the data volume statistics for aggregation by attribution and family roll-up  in an aggregation index based on subject alternative names (SANs) of the data sources; 
reporting or persisting the labelled data volume statistics for use in a further process; and 
aggregating the labelled data volume statistics by family roots.”


The closest prior art of record – 
Levy et al. (US 20180262347) discloses a system for monitoring and aggregating certificate usage information. The certificate usage information is aggregated according to one or more metrics such as geographic regions, browsers used, etc. 

Anderson et al. (US 20180139214) discloses a method of monitoring and classifying encrypted application flows based on extracted certificate information and associated metrics. 

Raleigh et al. (US 9351193) discloses a system of intermediary devices that monitor, identify, and aggregate metrics such as traffic consumption and usage for various applications and/or websites. The information is used for billing purposes, analytics, etc. 

Kalavade et al. (US 9426049) discloses a system for attributing usage and traffic to particular domains and/or enterprises in different types of networks such as content delivery networks (CDNs). The system maintains mappings of known URLs and updates them with unrecognized URLs when encountered. 

Papakostas et al. (US 20160232538) discloses a system for monitoring traffic statistics on the network that briefly mentions checking wildcard certificates.

Holmes et al. (US 20150089056) discloses a method of calculating domain popularity scores that takes into account subdomains and attributes weights to domains and their subdomains.

Lawson et al. (US 20160112475) discloses a method of monitoring, logging, and attributing micro-service metrics and usage to various entities for metering and billing purposes.

The methods of attributing and aggregating usage information to URLs, domains, enterprises, etc. in the prior art are numerous (e.g. proxy metering, DPI, etc.), but none of the prior art attributions and aggregations comprise the specific steps emphasized in the above limitations. Further, the prior art does not contain a method of labelling, attributing, and aggregating the statistics of a family root based on the subject alternative names of the data sources. None of the closest prior art discloses the labelling, aggregating, and attributing to the family roots using the subject alternative names of the data sources, nor would one of ordinary skill in the art find it obvious to bridge any potential combinations with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to produce .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



								/MINH CHAU NGUYEN/                                                                                                          Primary Examiner, Art Unit 2459